Order denying motion of the defendants-appellants for an order dismissing the complaint for lack of jurisdiction *632over the person of a necessary party defendant reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to the respondents to serve an amended complaint within ten days from the entry of the order hereon, if they be so advised. The cause of action pleaded by these plaintiffs is dominantly equitable in character and, in fact, it is conceded therein that the plaintiffs have no adequate remedy at law. The fundamental relief which is sought is for reformation of the contracts entered into between the plaintiffs and the City Housing Corporation, which latter has not been joined as a defendant. If the plaintiffs seek damages based upon fraud as against the defendants other than the City Housing Corporation, the acts or representations upon which such liability is sought should be appropriately alleged in a complaint seeking relief in an action at law. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.